Citation Nr: 1409064	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  13-25 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher





INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.

This case is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's tinnitus and diagnosed bilateral hearing loss is related to his active military service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  Bilateral hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

There is sufficient evidence show that the Veteran has been diagnosed as having tinnitus as well as bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  There is also competent and credible evidence that the Veteran experienced in service noise exposure as a result of his service in an artillery unit.  38 U.S.C.A. § 1154(a).  There is a private medical opinion that relates the Veteran's tinnitus and hearing loss to that in-service noise exposure.  There is also a VA opinion that is negative in this regard.  Neither opinion is any more or less persuasive than the other.

As such, the relevant evidence of record is at least in equipoise as to whether the Veteran's diagnosed bilateral hearing loss and tinnitus are related to his documented in service noise exposure.  The benefit of the doubt will be resolved in the Veteran's favor.  Service connection for tinnitus and bilateral hearing loss is thereby warranted.  38 U.S.C.A. § 1110, 38 C.F.R. 3.303.  


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss disability is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


